DETAILED ACTION
Applicant: KIM, Kwang Oh; WANG, YiBing Michelle; & SIDDIQUE, Radwanul Hasan
Assignee: Samsung Electronics Co., LTD.
Attorney: Hosoon LEE (Reg. No.: 56,737) & Joseph CURTIN (Reg. No.: 34,571)
Filing: Amendment filed 12 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 12 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Ser. No. 16/868,527 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph CURTIN (Reg. No.: 34,571) on 13 May 2022.  Paragraph 60 in the Specification is amended to remove the extraneous reference numeral “600”, e.g. amend “601600” to “601”.
The application has been amended as follows: 
Paragraph [0060] 
In the array 600, a hybrid pixel 601

Status of Claims
Claims 1-20 are currently pending before the Office, and claims 1-25-8, 12-17, and 19-20 have been amended to make the claims definite and to avoid the cited art.

Response to Arguments
Applicant’s arguments, see Pages 12-22, filed 12 April 2022, with respect to formality objections, §112 rejections, & §103 rejections have been fully considered and are persuasive in that the requested amendments have been made to fix reference numeral/name issues in the Drawings & Specification, the claims have been amended to make them definite, and the claims have been amended to avoid the cited art by further requiring the “resistive microbolometer” outputs “a first signal to a first floating diffusion of the pixel” and the “visible image sensor” outputs “a second signal to the first flowing diffusion”.  The objections of the Drawings & Specification have been withdrawn, and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 17, the closest prior art references are:
Oh et al. (‘556) – which discloses a pixel for an image sensor (Oh et al.: Fig. 4) including a resistive microbolometer sensor (102) and a visible light sensor (104) which share a common output path (processing unit 401) to create a fused image of the infrared and visible images (¶17).  However, Oh et al. fails to disclose the output path being controlled to selectively output the first signal, the second signal, or a signal corresponding to a fused image based on the IR and visible images and it fails to disclose outputting the first signal and the second signal to a first floating diffusion of the pixel.

    PNG
    media_image1.png
    382
    959
    media_image1.png
    Greyscale

Park et al. (‘053) – which discloses a color night vision system (Figs. 1-5) including acquiring a visible image and an IR image (Fig. 3 step 310) and an output path being controlled to selectively output a visible image, an infrared image, or a fused image based on the IR and visible images based on the lighting conditions (Fig. 1).  However, Park et al. fails to disclose a resistive microbolometer sensor portion and it fails to disclose outputting the first signal from the resistive microbolometer sensor portion and the second signal from the visible image sensor to the same first floating diffusion of the pixel.

    PNG
    media_image2.png
    433
    637
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    427
    758
    media_image3.png
    Greyscale

Jiang et al. (‘761) – which discloses creating a composite image from a visible light signal and a combined infrared light signals (Fig. 9 step 960) using a visible image sensor (Fig. 2 pixel 200) including a floating diffusion node (Fig. 2 FD node 215) and an infrared image sensor with a separate FD node (Fig. 3 FD node 215 pixel 300) for obtaining a composite image (Fig. 9 step 960).  However, Jiang et al. fails to disclose a resistive microbolometer sensor portion and it fails to disclose outputting the first signal from the resistive microbolometer sensor portion and the second signal from the visible image sensor to the same first floating diffusion of the pixel.

    PNG
    media_image4.png
    680
    1021
    media_image4.png
    Greyscale

Rotte et al. (US Pub. 2020/0162684) – which discloses a high framerate CMOS imager (Rotte et al.: Abstract) including multiple photodiodes (Fig. 2 photodiodes 210A-210D) outputting signals to a floating diffusion points (Fig. 2 FD 214; Fig. 3 FD 310; ¶27).  However, Rotte et al. fails to disclose a resistive microbolometer sensor, it fails to disclose a first signal corresponding to an infrared (IR) image, and it fails to disclose outputting the first signal from the resistive microbolometer sensor portion and the second signal from the visible image sensor to the  first floating diffusion of the pixel.

    PNG
    media_image5.png
    604
    1202
    media_image5.png
    Greyscale

Park et al. (US Pub. 2011/0109762) – which discloses a pixel (Park et al.: Fig. 3) including a photoelectric conversion elements in a blue region (PSD1), a green region (PSD2), a red region (PSD3), and an infrared region (IR_PSD) with the visible light elements having a first floating diffusion node (Fig. 2 FD1) and the infrared light element having a second floating diffusion node (FD2).  However, Park et al. fails to disclose a resistive microbolometer sensor and it fails to disclose outputting the first signal from the resistive microbolometer sensor portion and the second signal from the visible image sensor to the same first floating diffusion of the pixel.

    PNG
    media_image6.png
    466
    1429
    media_image6.png
    Greyscale

Jin et al. (US Pub. 2019/0189671) – which discloses a semi-conductor device (Fig. 14) including a color sensor (Fig. 1 sensor 120), an infrared sensor (IR sensor 110), and a connection (200) between a color floating diffusion (Fig. 2 FD node 202) and an infrared floating diffusion (FD node 201).  However, Jin et al. fails to disclose a resistive microbolometer sensor and it fails to disclose outputting the first signal from the resistive microbolometer sensor portion and the second signal from the visible image sensor to the same first floating diffusion of the pixel.

    PNG
    media_image7.png
    771
    1092
    media_image7.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a pixel (200) for an image sensor (claim 1), and image sensor (claim 12), and a pixel for an image sensor (claim 17) including a resistive microbolometer sensor (R(T)) outputting a first signal corresponding to an infrared (IR) image to a first floating diffusion (node b/w MOSFETs 201,202,203) of the pixel, a visible image sensor (PD1) outputting a second signal corresponding to a visible image to the first floating diffusion, an output path (PIXOUT) from the first floating diffusion that is shared by the resistive microbolometer sensor portion (R(T)) and the visible image sensor portion (PD1), the output path being controlled to selectively output the first signal, the second signal, or a signal corresponding to a fused image based on the IR image and the visible image, in combination with the other claimed elements.  Claims 2-11, 13-16, and 18-20 are allowed based on dependency.

    PNG
    media_image8.png
    510
    400
    media_image8.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884